United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF THE ARMY,
KIMBROUGH ARMY HOSPITAL,
Fort Meade, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-892
Issued: December 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated January 29, 2009 terminating her compensation
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office has met its burden of proof to terminate appellant’s
compensation and medical benefits effective February 15, 2009.
FACTUAL HISTORY
On January 23, 1991 appellant, then a 39-year-old secretary, filed an occupational disease
claim alleging that she developed pain in her hand and arm typing in the performance of duty.
The Office accepted her claim for left hand sprain. On February 5, 1993 appellant underwent
surgery for left de Quervain’s syndrome. On July 26, 1993 the Office accepted the additional
condition of right carpal tunnel syndrome. On April 14, 1994 it expanded appellant’s accepted

conditions to include left elbow extensor tendinitis. Appellant underwent a right carpal tunnel
release on June 25, 1999.
The Office terminated appellant’s compensation and medical benefits by decision dated
April 27, 2000. Appellant appealed this decision to the Board and in an order dated January 31,
2001,1 the Board granted a motion by the Solicitor of Labor to remand the case to consider all
the medical evidence submitted to the Office prior to the April 27, 2000 decision.
Following the Board’s Order, appellant’s attending physician, Dr. James E. Lowe, a
Board-certified plastic surgeon, diagnosed residual bilateral carpal tunnel syndrome and
recommended bilateral surgical releases. The district medical adviser agreed and the Office
authorized additional surgery. On April 17, 2001 the Office entered appellant on the periodic
rolls. Dr. Lowe performed a repeat right carpal tunnel release on April 11, 2001 as well as a
decompression of the ulnar nerve and tenosynovectomy of the flexor tendons. He performed
similar surgeries on the left on May 25, 2001.
On April 15, 2002 Dr. Lowe requested additional surgery in the form of bilateral trigger
digit release on all fingers of both hands. The district medical adviser disagreed with this request
on April 26, 2002.
The Office referred appellant for a second opinion evaluation with Dr. Robert M. Moore,
a Board-certified orthopedic surgeon. In a report dated October 15, 2002, Dr. Moore found no
evidence of trigger fingers and disagreed that if present this condition would be causally related
to appellant’s accepted employment injuries. He did not recommend surgery for trigger fingers.
Appellant’s November 14, 2002 nerve conduction velocity studies were normal.
Due to a conflict of medical opinion evidence, the Office referred appellant to Dr. Robert
Elkins, a Board-certified orthopedic surgeon, for an impartial medical examination. In his
August 17, 2005 report, Dr. Elkins opined that appellant’s trigger fingers if present were not
causally related to her accepted employment injuries. He stated that no surgery was necessary.
Dr. Elkins stated that he found no evidence of synovitis, extensor tendinitis, carpal tunnel
syndrome or trigger fingers. He also opined that appellant could return to nonrepetitive work.
Dr. Elkins did not recommend any further treatment. In response to the Office’s request for a
supplemental report, he opined that appellant’s work-related condition had resolved as of
August 17, 2005, but noted that she continued to have alleged subjective symptoms.
Dr. Lowe submitted office notes in which he continued to diagnose numbness and
weakness in the median nerve distribution, including bilateral carpal and cubital tunnel
syndromes, trigger fingers of the left hand as well as positive Tinel’s sign and bilateral abductor
pollicis weakness.
The Office requested additional information from Dr. Lowe regarding appellant’s current
conditions and the relationship to her accepted employment injury on May 23, 2007. Dr. Lowe
submitted a note dated May 24, 2007 and found a positive Tinel’s sign in the carpal tunnel of
1

Docket No. 00-2309 (issued January 31, 2001).

2

both wrists as well as multiple trigger digits in the left hand and bilateral abductor pollicis
weakness. He also submitted a note dated October 18, 2007 in which he found trigger digits of
the left hand. On November 15, 2007 Dr. Lowe reported continued positive Tinel’s signs and
bilateral abductor pollicis weakness.
The Office noted that in his October 15, 2002 report Dr. Moore found no evidence of
trigger digits. It concluded that this report conflicted with Dr. Lowe’s October 18, 2007 note.
The Office determined that a conflict of medical evidence existed and referred appellant to
Dr. James E. Rice, a Board-certified orthopedic surgeon, to resolve the issue. Dr. Rice refused to
perform the examination due to the size of the record. The Office then referred appellant to a
Dr. William Andersen on May 21, 2008 due to a “conflict of medical evidence.” The claims
examiner stated that the physician’s office determined that appellant’s examination would be
with a different doctor within the practice at an alternative location. On June 18, 2008 the Office
referred appellant to Dr. Brian Szura, a Board-certified orthopedic surgeon, for an impartial
medical examination.
Dr. Szura examined appellant on June 24, 2008 and reviewed the medical records. He
noted that appellant reported triggering of the thumb, index and middle fingers of the left hand in
the morning only and that she stated that she was required to manually extend these digits. On
physical examination, Dr. Szura found no swelling in the upper arms and full range of motion.
He diagnosed chronic bilateral hand and wrist pain and paresthesias of uncertain etiology and
possible mild trigger fingers involving the thumb, index and middle fingers of the right hand.
Dr. Szura found that appellant’s trigger fingers were not related to her 1991 employment injury.
He also did not recommend surgical treatment of this condition. Dr. Szura found that appellant
had no other conditions directly related to her 1991 employment injury. He opined that appellant
had no symptoms of sprain of the left hand, extensor tendinitis of the left elbow, or right carpal
tunnel syndrome. Dr. Szura stated that appellant could work, but advised against highly
repetitive activities with the hands and wrists.
In a letter dated December 3, 2008, the Office proposed to terminate appellant’s
compensation benefits based on Dr. Szura’s report. Appellant responded on January 5, 2009 and
stated that she had been unable to contact Dr. Lowe since September 2008. She stated that his
office door was locked and that his telephone number had been disconnected.
By decision dated January 29, 2009, the Office terminated appellant’s compensation and
medical benefits effective February 15, 2009 relying on Dr. Szura’s report.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.3 Its burden
of proof in termination compensation includes the necessity of furnishing rationalized medical
2

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

3

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

opinion evidence based on a proper factual and medical background.4 The right to medical
benefits for an accepted condition is not limited to the period of entitlement of disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition, which require further medical treatment.5
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.6 The
implementing regulations states that if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician of an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.7
A physician selected by the Office to serve as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for the selection of impartial medical specialists
designed to provide safeguards against any possible appearance that the selected physician’s
opinion is biased or prejudiced. The procedures contemplate that impartial medical specialists
will be selected from Board-certified specialists in the appropriate geographical area on a strict
rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and the Office.8 The Federal (FECA) Procedure Manual (the procedure
manual) provides that the selection of referee physicians (impartial medical specialists) is made
through a strict rotational system using appropriate medical directories. The procedure manual
provides that the Physicians Directory System (PDS) should be used for this purpose wherever
possible.9
ANALYSIS
Appellant’s attending physician, Dr. Lowe, a Board-certified plastic surgeon, opined that
she had developed the additional conditions of trigger fingers in her left hand which he believed
were due to her accepted carpal tunnel syndrome and recommended corrective surgery. The
district medical adviser disagreed and recommended a second opinion evaluation. The Office
referred appellant to Dr. Moore, a Board-certified orthopedic surgeon. In his October 15, 2002
report, Dr. Moore found no evidence of trigger fingers and opined that even if present this
condition would not be causally related to appellant’s accepted employment injuries. He did not
recommend additional surgery. The Office properly found a conflict of medical opinion
4

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

5

Mary A. Lowe, supra note 3.

6

5 U.S.C. §§ 8101-8193, 8123.

7

20 C.F.R. § 10.321.

8

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

4

evidence between appellant’s attending physician, Dr. Lowe, and Dr. Moore, the Office referral
physician, on the issue of whether appellant had developed trigger fingers, whether this condition
was due to her employment and whether this condition required surgery, and referred appellant
to Dr. Elkins, a Board-certified orthopedic surgeon, for an impartial medical examination. In his
August 17, 2005 report, he opined that, if appellant had trigger fingers, then this condition was
not due to her accepted employment injuries and that no surgery was necessary. With these
statements, Dr. Elkins addressed the conflict before him regarding appellant trigger fingers.
Dr. Elkins further opined that on physical examination he found no evidence of synovitis,
extensor tendinitis, or carpal tunnel syndrome, appellant’s accepted employment injuries. He
stated that no further treatment was necessary for these conditions and opined that appellant’s
work-related conditions had resolved as of August 17, 2005. As this opinion is beyond the scope
of the original conflict, Dr. Elkins’ opinion does not carry special weight on these issues.10
Appellant’s attending physician, Dr. Lowe, continued to submit notes to the Office supporting
appellant’s continued disability and need for treatment due to her accepted carpal tunnel
syndrome and other conditions. The Board finds that there developed a conflict of medical
opinion evidence between Drs. Elkins and Lowe regarding whether appellant had any continuing
disability or medical residuals as a result of her accepted employment injuries.
The Office attempted to resolve the conflict by referring appellant to Dr. Andersen, a
Board-certified orthopedic surgeon, on May 21, 2008. However in a memorandum to the record,
the claims examiner stated that Dr. Andersen’s office determined that appellant’s examination
would be with a different doctor within the practice at an alternative location and requested that
the Office refer appellant to Dr. Szura, a Board-certified orthopedic surgeon. On June 18, 2008
the Office referred appellant to Dr. Szura for an impartial medical examination.
The Board finds that this case is not in posture for decision due to an unresolved conflict
of medical opinion evidence between Drs. Lowe and Elkins.
However, as Dr. Andersen’s office requested that Dr. Szura perform the impartial
medical examiner, Dr. Szura may not be considered an impartial medical specialist because he
was not appointed by the Office to act as an impartial medical specialist in accordance with
procedures for the selection of impartial medical specialist designed to provide adequate
safeguards against any possible appearance that the selected physician’s opinion was biased or
prejudiced11 as set out above. Because Dr. Szura was not the impartial medical specialist
selected by the Office in accordance with its rotating selection procedures, his opinion is not
entitled to special weight. Although Dr. Szura is Dr. Andersen’s associate, the Board notes that
the record does not demonstrate that Dr. Szura would have been the next physician on the
rotation list after Dr. Andersen. Therefore, to permit the use of Dr. Szura’s medical opinion
would undermine the appearance of impartiality or would appear to compromise the integrity of
the system for selecting impartial medical specialists.12 As Dr. Szura cannot be considered to be
10

Leanne E. Maynard, 43 ECAB 482, 489-90 (1992).

11

Raymond J. Brown, 52 ECAB 192, 194-96 (2001).

12

Id.

5

an impartial medical specialist in this case, his report may not receive special weight and there
remains an unresolved conflict in medical opinion. Therefore, the Office improperly terminated
appellant’s compensation benefits effective February 15, 2009.
CONCLUSION
The Board finds that as there is an unresolved conflict of medical opinion evidence, the
Office failed to meet its burden of proof to terminate appellant’s compensation and medical
benefits.
ORDER
IT IS HEREBY ORDERED THAT January 29, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 30, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

